Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka et al. (US2005/0057117 A1).

	In regards to claims 16, 19 and 20, Nakatsuka et al. teaches in annotated Figure 5E below a stacked crystal filter comprising the following:
	A first piezoelectric layer (1); 
A second piezoelectric layer (51); 
A shared electrode (2) between the first piezoelectric layer and the second piezoelectric layer;
A first electrode (3) on the first piezoelectric layer opposite the shared electrode; 
A second electrode (52) on the second piezoelectric layer opposite the shared electrode; and 
A first layer (Annotated Element A) located between the shared electrode (2) and the second piezoelectric layer (51).
Nakatsuka et al. teaches in Paragraph [0034] that the piezoelectric layers (1 and 51) are made of aluminum nitride and the first layer is made from silicon dioxide or silicon nitride (i.e. both a type of dielectric). Silicon dioxide inherently has a bulk modulus (i.e. stiffness parameter) of 36GPa and silicon nitride has a bulk modulus of 120GPa which are both lower than the bulk modulus of aluminum nitride which is equal to 193GPa.
In regards to claims 17 and 18, the bulk modulus of silicon nitride of 120GPa is in the range of 50Gpa to 150GPa.
claim 23, based on Annotated 5E, the stacked crystal filter further comprises a second layer (Annotated Element B) located between the shared electrode (2) and the first piezoelectric layer (1).
In regards to claims 24 and 25, based on Paragraph [0015], control layers (16) (i.e. the first and second layers) can be the same material or can be different materials.  


    PNG
    media_image1.png
    482
    817
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-15 are allowed.

Claims 21, 22, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
claim 1, wherein the shared electrode comprises a thickness as measured between the first piezoelectric layer and the second piezoelectric layer that is at least two and a half times greater than at least one of a thickness of the first electrode or a thickness of the second electrode; in regards to claim 21, wherein the first layer comprises a metal; and in regards to claim 26, wherein a frequency of a second order mode is at least 2.5 times higher than a frequency of a first order mode. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 21 and 26, claims 2-15, 22 and 27 have also been determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843